DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
first fastener conveyance structure (e.g. claims 4, 20) - e.g. 102, including plate 104 reciprocal within the hopper via force generating device (paragraph 55)
fastener orientation structure (e.g. claims 4, 20) - e.g. 118 including a groove 120 in a transport surface (paragraph 56)
first fastener removal structure (e.g. claims 4, 20) - e.g. 126, including a confinement device 122 and/or blowers 128 (paragraph 57)
second fastener removal structure (e.g. claims 4, 20) - e.g. 130, including a movable portion 132 of the transport surface (paragraph 58)
second fastener conveyance structure (e.g. claim 13) - e.g. vibrators 112 (paragraph 56)
third fastener conveyance structure (e.g. claim 15) - e.g. 136, including tabs (138, 140) and a confinement device (142) on movable supporting structure (paragraph 59)
supporting structure (e.g. claim 16) - e.g. feature 146
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one fastener" in line 4.  There is insufficient antecedent basis for this limitation in the claim, noting that “a plurality of fasteners” is previously established.
Claim 20 recites a similar limitation.
Claims 2-19 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (U.S. PGPub 2012/0067176, cited in IDS).
Claim 1: Ota discloses an automated screw driving machine (Fig. 1, paragraph 36), comprising: a hopper (11) adapted to hold a plurality of fasteners (S - paragraph 39); and a feeder assembly (1) operably engaged to the hopper (evident in figures), wherein the feeder assembly is adapted to convey the at least one fastener of the plurality of fasteners from the hopper to a chuck assembly (paragraph 37), and wherein the feeder assembly is configured to be movable to convey at least one misaligned or extra fastener of the plurality of fasteners from the feeder assembly to the hopper (paragraph 40 and Fig. 2).
Claim 2: The feeder assembly is configured to convey the at least one fastener (S) of the plurality of fasteners from the hopper (11) to a chuck assembly (5) in an upright position (e.g. the head of the fastener is upward in Figs 6 and 11, although “upright” is relative and might refer to any position of the fastener as it is conveyed and/or delivered).
Claim 3: The feeder assembly is configured to remove the at least one misaligned or extra fastener of the plurality of fasteners from the feeder assembly to the hopper (paragraph 40) in a retracted position (“retracted position” is not well defined in the claim and thus may be interpreted broadly or arbitrarily. For example, Ota discloses an oscillation brush 13 which implicitly moves between different positions, in which the position at which a fastener is removed may be considered “retracted”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. in view of Yang et al. (CN105750865, cited in IDS, with reference to translation) and Huch et al. (DE102013112942, with reference to translation).
Claim 4: Ota et al. discloses an automated screw driving machine substantially as claimed except for a first fastener conveyance structure, a fastener orientation structure, a first fastener removal structure, and a second fastener removal structure as claimed (and specifically as interpreted under 112(f) as discussed above). However, Yang teaches a fastener feeder assembly (Fig. 1 - also including hopper 21) comprising: a first fastener conveyance structure (a step or blade conveyor having movable plate 22 driven by a cylinder to reciprocate - paragraph 26); a fastener orientation structure operably engaged with the first fastener conveyance structure (a groove, evident in Fig. 2, in the transport surface 12 - paragraph 25), wherein the fastener orientation structure is configured to orient each fastener of the plurality of fasteners to a predetermined orientation (Id.); a first fastener removal structure (a confinement device 13/14 - paragraph 25) operably engaged with the first fastener conveyance structure (12); wherein the first fastener removal structure is configured to remove the at least one misaligned or extra fastener of the plurality of fasteners from the feeder assembly (paragraph 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the feeder assembly of Yang et al. in the Ota et al. screw driving machine since it provides a conveying device with simple structure and stable operation (paragraphs 7 and 14).
Yang does not also teach a second fastener removal structure operably engaged with the first fastener conveyance structure, wherein the second fastener removal structure is adapted to be movable relative to the first fastener removal structure; wherein the second fastener removal structure is configured to remove the at least one misaligned or extra fastener of the plurality of fasteners from the feeder assembly. However, Huch teaches a similar fastener feeder assembly having a second fastener removal structure (a movable portion 7 of a transport surface, reciprocal up and down via a cylinder 13) operably engaged with the first fastener conveyance structure (a similar step conveyor is shown at 4), wherein the second fastener removal structure is adapted to be movable relative to the first fastener removal structure (e.g. a similar confinement device at 11); wherein the second fastener removal structure is configured to remove the at least one misaligned or extra fastener of the plurality of fasteners from the feeder assembly (paragraphs 52-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also included a second fastener removal structure as taught by Huch in order to have worked in conjunction with the first fastener removal structure for the purpose of aiding the removal of extra, backed-up, and/or misaligned fasteners from the feeder assembly.
Claim 5: Further referring to Yang, the fastener orientation structure further comprises: a transport surface (track 11/12 extending to plate and groove 32/33) operably engaged with each of the hopper (21), the first fastener removal structure (13/14), and the second fastener removal structure (as taught by Huch, the second fastener removal structure works in conjunction with the confinement device as discussed above).
Claim 6: The transport surface (11/12) further comprises: a groove (described in paragraph 25, and also groove 33 in plate 32 at the terminal end of the track 12) defined in the transport surface extending from a first end (e.g. an upstream end) of the transport surface to an opposing second end (e.g. a downstream end toward 32/33) of the transport surface; wherein the groove is configured to receive a fastener shank of the at least one fastener of the plurality of fastener for orienting the at least one fastener of the plurality of fastener to the predetermined orientation (as cited above).
Claim 7: The transport surface further comprises: an opening (e.g. 36 in plate 32) defined in the transport surface at the second end of the transport surface; wherein the opening provides fluid communication between the feeder assembly and the chuck assembly (e.g. via nozzle 37, paragraph 27 - while not explicitly disclosed, it is generally understood and obvious in combination with Ota that the nozzle would lead to a fastener driving device such as the chuck 5 of Ota).
Claim 9: Further referring to Huch, the second fastener removal structure further comprises: a movable portion (7) operably engaged with the transport surface (generally the track upon which fasteners slide) of the feeder assembly, wherein the movable portion is configured to be moveable between an upright position (upward) and a retracted position (downward) for removing the at least one misaligned or extra fastener of the plurality of fasteners from the transport surface to the hopper (paragraphs 52-54).
Claim 10: Huch does not describe an opening defined by the movable portion; and a rod operably engaged with the movable portion inside of the opening, wherein the movable portion is adapted to move along the rod between the upright position and the retracted position when removing the at least one misaligned or extra fastener of the plurality of fasteners from the transport surface to the hopper. However, the examiner notes that this appears to merely describe a common guidance structure found on many mechanisms in the prior art for guiding a linear sliding movement of a mechanism. The examiner takes Official Notice that guide rods or columns are commonly employed through holes of sliding objects to guide their movement, prevent racking, etc. Therefore, such would have been an obvious provision for the vertically sliding portion 7 of Huch.
Claims 11 and 12: The moveable portion (7) guides at least one aligned fastener of the plurality of fasteners from the transport surface to the chuck assembly in the upright position (upward position) and guides the at least one misaligned or extra fastener of the plurality of fasteners from the transport surface to the hopper in the retracted position (downward position - paragraphs 47-48 and 52-54).
Claim 13: Further referring to Yang, the feeder assembly further comprises: a second fastener conveyance structure (vibrators - paragraph 25) operably engaged with the transport surface (11/12), wherein the second fastener conveyance structure is configured to convey the at least one fastener of the plurality of fasteners from the first fastener conveyance structure towards the first fastener removal structure (13/14 - paragraph 25) and the second fastener removal structure (the movable portion 7 as taught by Huch).
Claim 14: The second fastener conveyance structure further comprises: at least one vibrator (paragraph 25 as discussed above) operably engaged with the transport surface, wherein the at least one vibrator is configured to convey the at least one fastener from the plurality of fasteners from the first fastener conveyance structure towards the first fastener removal structure and the second fastener removal structure (as discussed for claim 13).

Claim 20: Ota discloses an automated screw driving machine (Fig. 1, paragraph 36), comprising: a hopper (11) adapted to hold a plurality of fasteners (S - paragraph 39); and a feeder assembly (1) operably engaged to the hopper (evident in figures), wherein the feeder assembly is adapted to convey the at least one fastener of the plurality of fasteners from the hopper to a chuck assembly (paragraph 37).
Ota et al. does not disclose a first fastener conveyance structure, a fastener orientation structure, a first fastener removal structure, and a second fastener removal structure as claimed (and specifically as interpreted under 112(f) as discussed above). However, Yang teaches a fastener feeder assembly (Fig. 1 - also including hopper 21) comprising: a first fastener conveyance structure (a step or blade conveyor having movable plate 22 driven by a cylinder to reciprocate - paragraph 26); a fastener orientation structure operably engaged with the first fastener conveyance structure (a groove, evident in Fig. 2, in the transport surface 12 - paragraph 25), wherein the fastener orientation structure is configured to orient each fastener of the plurality of fasteners to a predetermined orientation (Id.); a first fastener removal structure (a confinement device 13/14 - paragraph 25) operably engaged with the first fastener conveyance structure (12); wherein the first fastener removal structure is configured to remove the at least one misaligned or extra fastener of the plurality of fasteners from the feeder assembly (paragraph 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the feeder assembly of Yang et al. in the Ota et al. screw driving machine since it provides a conveying device with simple structure and stable operation (paragraphs 7 and 14).
Yang does not also teach a second fastener removal structure operably engaged with the first fastener conveyance structure, wherein the second fastener removal structure is adapted to be movable relative to the first fastener removal structure; wherein the second fastener removal structure is configured to remove the at least one misaligned or extra fastener of the plurality of fasteners from the feeder assembly. However, Huch teaches a similar fastener feeder assembly having a second fastener removal structure (a movable portion 7 of a transport surface, reciprocal up and down via a cylinder 13) operably engaged with the first fastener conveyance structure (a similar step conveyor is shown at 4), wherein the second fastener removal structure is adapted to be movable relative to the first fastener removal structure (e.g. a similar confinement device at 11); wherein the second fastener removal structure is configured to remove the at least one misaligned or extra fastener of the plurality of fasteners from the feeder assembly (paragraphs 52-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also included a second fastener removal structure as taught by Huch in order to have worked in conjunction with the first fastener removal structure for the purpose of aiding the removal of extra, backed-up, and/or misaligned fasteners from the feeder assembly.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al., Yang et al., and Huch et al. as applied to claim 5 above, and further in view of Schmidt (U.S. Patent 2009/0255779).
Ota et al., Yang et al., and Huch et al. teach an automated screw driving machine substantially as claimed, except for wherein the first fastener removal structure further comprises: at least one blower positioned above the transport surface of the feeder assembly, wherein the at least one blower is configured to exert an air force across the transport surface of the feeder assembly for removing the at least one misaligned or extra fastener of the plurality of fasteners from the transport surface to the hopper. However, Schmidt teaches a similar step conveyor as a fastener feeding device comprising at least one blower (13) positioned above the transport surface (8.2) of the feeder assembly, wherein the at least one blower is configured to exert an air force across the transport surface of the feeder assembly for removing the at least one misaligned or extra fastener of the plurality of fasteners from the transport surface to the hopper (paragraph 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also included a blower as taught by Schmidt for the purpose of additionally aiding in the removal of misaligned fasteners.

Allowable Subject Matter
Claims 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose or teach a third fastener conveyance structure operably engaged with the transport surface, wherein the third fastener conveyance structure is configured to convey the at least one fastener of the plurality of fasteners from the first fastener removal structure and the second fastener removal structure to the opening defined by the transport surface as recited by claim 15 (noting the interpretation of “third fastener conveyance structure” under 112(f) discussed above). Yang et al. discloses a single plate or tab 34 at the terminal end of the transport surface which pushes a fastener along slot 33 to opening 36. However, this does not constitute tabs and a confinement device on a movable supporting structure as described in paragraph 59 of the instant application, nor would it appear to have been obvious to have modified Yang in such a way as only the single tab 34 appears necessary to perform the function of conveying the fastener along slot 33. Claims 16-19 depend from claim 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726